

LOCK-UP AGREEMENT


THIS LOCK-UP AGREEMENT (the "Agreement") is made and entered into on December
24, 2007 between Mr. Yinshing David To (the "Holder"), Mr. Tao Li (the
“Successor”) and Discovery Technologies, Inc., a Nevada corporation (the
"Company"). Capitalized terms used and not otherwise defined herein that are
defined in the Purchase Agreement will have the meanings given such terms in the
Purchase Agreement.


RECITALS


A. The Company has determined that it is advisable and in its best interest to
enter into that certain Securities Purchase Agreement, dated December 24, 2007
(the "Purchase Agreement") with the Investors named therein (the "Investors")
and certain other parties named therein, pursuant to which the Company will
issue and sell in a private offering securities of the Company (the "Offering").


B. In connection with the Offering, the Company has agreed to provide the
Investors certain registration rights, and in furtherance thereof has agreed to
file a registration statement to enable the Investors to resell certain of the
securities subject of the Offering.


C. It is a condition to the Investors' respective obligations to close under the
Purchase Agreement and provide the financing contemplating by the Offering that
the Holder and the Successor execute and deliver to the Company this Agreement.


D. Upon the Closing, the Holder will beneficially own 6,535,676 shares of common
stock of the Company and simultaneously with the entry into this Agreement, the
Holder is to enter into a Call Option Agreement with the Successor, pursuant to
which the Holder is to sell all of his shares he is to receive from the Company
on the same date of the closing of the Offering in installments upon certain
conditions are satisfied and the Successor hereby acknowledges and agrees that
any and all of his shares of the Company he is to receive from the Holder are
subject to the terms and conditions of this Agreement.


E. In contemplation of, and as a material inducement for the Investors to enter
into, the Purchase Agreement, the Holder, the Successor and the Company have
each agreed to execute and deliver this Agreement.
 
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties, intending to be
legally bound, agree as follows:


1. Effectiveness of Agreement. This Agreement shall become null and void if the
Purchase Agreement is terminated prior to its Closing as to all Investors.
 
 
 

--------------------------------------------------------------------------------

 
 
Each of the Holder and the Successor has independently evaluated the merits of
its decision to enter into and deliver this Agreement, and such Holder and the
Successor confirm that it has not relied on the advice of the Company or any
other person.


2. Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound.


3. Beneficial Ownership. Holder hereby represents and warrants that as of the
Closing it will not beneficially own (as determined in accordance with Section
13(d) of the Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) any shares of Common Stock, or any economic interest
therein or derivative therefrom, other than those shares of Common Stock
specified on its signature page to this Agreement. For purposes of this
Agreement the shares of Common Stock to be beneficially owned by such Holder and
the Successor and specified on their signature page to this Agreement are
collectively referred to as the “Shares.”


4. Lockup. From and after the date of this Agreement and through and including
the one year anniversary of the earlier of (i) the Effective Date of the
Registration Statement resulting in not less than seventy-five (75%) percent of
all the Registrable Securities being registered for resale in accordance with
the terms and conditions of the Registration Rights Agreement (plus one
additional day for each Trading Day following the Effective Date of any
Registration Statement during which either (1) the Registration Statement is not
effective or (2) the prospectus forming a portion of the Registration Statement
is not available for the resale of all Registrable Securities (as defined in the
Registration Rights Agreement) required to be covered thereby) or (ii) the date
on which all of the Registrable Securities can be sold without volume
restrictions under Rule 144 (the "Lockup Period"), the Holder irrevocably agrees
it will not offer, pledge, encumber, sell, contract to sell, sell any option or
contract to purchase, purchase any option or contract to sell, grant any option,
right or warrant to purchase or otherwise transfer or dispose of, directly or
indirectly, or announce the offering of, any of its Shares (including any
securities convertible into, or exchangeable for, or representing the rights to
receive, Shares), except for the sale of the Holder’s Shares to the Successor
pursuant to the Call Option Agreement dated the date hereof, which is subject to
the provisions set forth below on transfers. In furtherance thereof, the Company
will (x) place a stop order with the Transfer Agent on all Shares, including
those which are covered by a registration statement, (y) notify the Transfer
Agent in writing of the stop order and the restrictions on such Shares under
this Agreement and direct the Transfer Agent not to process any attempts by the
Holder to resell or transfer any Shares under any registration statements, rule
144, or otherwise in violation of this Agreement. Notwithstanding the foregoing,
or anything to the contrary contained herein, subject to the provisions set
forth in the following sentence, the Successor may transfer Shares to his wife
or children (a “Permitted Holder”). Any transfer of Shares permitted hereunder
shall be subject to the following: (a) the transferor shall give prior notice of
such intended transfer to each of the Transfer Agent and the Company, (b) such
transfer is subject to the prior undertaking by each of Successor and each
Permitted Holder (as applicable) with the Company, Transfer Agent and Investors
that such transferred Shares are subject in all respects to the obligations and
restrictions on Shares under this Agreement in place of the relevant transferor
(including the placing on such Shares of a restrictive legend) and (c) such
transferor shall remain liable for any breach by such Permitted Holder or, in
the case of a transfer pursuant to the Call Option, the Successor, of any
provision hereunder.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Third-Party Beneficiaries. The Holder, the Successor and the Company
acknowledge and agree that this Agreement is entered into for the benefit of and
is enforceable by the Investors and their successors and assigns. The Holder,
Successor and the Company understand and agree that this Agreement is a material
inducement to the willingness of the Investors to enter into the Purchase
agreement and the transactions contemplated thereunder, and that each of the
Company, Successor and the Holder receive benefits as a result of the investment
into the Company by the Investors.


6. No Additional Fees/Payment. Other than the consideration specifically
referenced herein, the parties hereto agree that no fee, payment or additional
consideration in any form has been or will be paid to the Holder or the
Successor in connection with this Agreement.


7. Enumeration and Headings. The enumeration and headings contained in this
Agreement are for convenience of reference only and shall not control or affect
the meaning or construction of any of the provisions of this Agreement.


8. Counterparts. This Agreement may be executed in facsimile and in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which shall together constitute one and the same agreement.


9. Successors and Assigns; Third Party Beneficiaries. This Agreement and the
terms, covenants, provisions and conditions hereof shall be binding upon, and
shall inure to the benefit of, the respective heirs, successors and assigns of
the parties hereto, provided that the Investors shall be intended third party
beneficiaries of this Agreement.


10. Severability. If any provision of this Agreement is held to be invalid or
unenforceable for any reason, such provision will be conformed to prevailing law
rather than voided, if possible, in order to achieve the intent of the parties
and, in any event, the remaining provisions of this Agreement shall remain in
full force and effect and shall be binding upon the parties hereto.


11. Amendment. This Agreement may not be amended or modified in any manner
except by a written agreement executed by each of the parties hereto if and only
if such modification or amendment is consented to in writing by the Investors
holding a majority in interest of the Common Stock issued or issuable under the
Purchase Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
12. Further Assurances. The Company, Successor and Holder shall each do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as any Investor or the Transfer Agent or, in the case
of the Holder or Successor, the Company, may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement and the
consummation of the transactions contemplated hereby.


13. No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.


14. Remedies. The Company and the Investors shall have the right to specifically
enforce all of the obligations of the Holder under this Agreement (without
posting a bond or other security), in addition to recovering damages by reason
of any breach of any provision of this Agreement and to exercise all other
rights granted by law. Furthermore, each of the Company, Holder and Successor
recognize that if it fails to perform, observe, or discharge any of its
obligations under this Agreement, any remedy at law may prove to be inadequate
relief to the Company or the Investors. Therefore, the Holder agrees that each
of the Company and the Investors shall be entitled to seek temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages and without posting a bond or other security.


15. Governing Law. The terms and provisions of this Agreement shall be construed
in accordance with the laws of the State of New York and the federal laws of the
United States of America applicable therein. Each party agrees for its benefit
and the benefit of the Investors (who are third party beneficiaries to the
obligations of the Company, Holder and Successor contained in this Agreement and
this Section) as follows: (a) All Proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement shall
be commenced exclusively in the New York Courts. Each party hereto hereby
irrevocably submits to the exclusive jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum. (b) Each of
the Company and the Holder hereby irrevocably waives personal service of process
and consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
(c) Each of the Company and the Holder hereby irrevocably waive, to the fullest
extent permitted by applicable law, any and all right to trial by jury in any
legal proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby. (d) If any party or any Investor shall
commence a Proceeding to enforce any provisions of this Agreement, then the
prevailing party in such Proceeding shall be reimbursed by the other party (and
in the case of an Investor bringing such a Proceeding, the Company, Holder and
Successor shall jointly and severally reimburse the Investor) for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such Proceeding.


[Remainder of Page Intentionally Left Blank]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Lockup Agreement
to be executed as of the day and year first above written.

       
   
   
   
/s/ Yinshing David To
 

--------------------------------------------------------------------------------

Yinshing David To    
Number of Shares of Common Stock Beneficially
     
Owned at Closing: 6,535,676
         
/s/ Tao Li
 

--------------------------------------------------------------------------------

Tao Li

 

       
DISCOVERY TECHNOLOGIES, INC.
 
   
 
  By:  /s/ Tao Li  

--------------------------------------------------------------------------------

Name: Tao Li  
Title: Chairman of the Board,
President and Chief Executive Officer

 
 
5

--------------------------------------------------------------------------------

 
 